Citation Nr: 1703056	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-044 76	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as a result of herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968; he died in December 2016.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to an adjudication of the appeal, the Board was informed of the death of the Veteran in December 2016.  As claims do not survive the appellant save for cases of substitution, and as no request to substitute has been proffered in this case, the claims must be dismissed as a matter of law.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for lung cancer, to include as a result of herbicide exposure, is dismissed.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

2.  The claim for entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure, is dismissed.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

3.  The claim for entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status, is dismissed.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Sadly, the Board was informed that the Veteran died in December 2016.  No claim for substitution of the claims has been adjudicated by the RO and forwarded to the Board.  

Generally, as a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). In this case, the appeal was pending at the time of death, and the claims on the merits have become moot by virtue of the death of the Veteran.  Therefore, the claims must, unfortunately, be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

In addition to the above, the Board encourages the Veteran's survivors to pursue all potential benefits for death and indemnity compensation (DIC) which might rightfully be entitled at the RO. 

Lastly and most sincerely, the Board wishes to express its sympathies for the loss of the Veteran, and it issues its gracious and heartfelt thanks for the honorable service he rendered in defense of our nation.  


ORDER

The claim for entitlement to service connection for lung cancer, to include as a result of herbicide exposure, is dismissed.

The claim for entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure, is dismissed.

The claim for entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status is dismissed. 


____________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


